;:



     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                        V.                                 (For Offenses Committed On or After November 1, 1987)
                 JOHNNY ANDREW CUELLAR (2)
                                                                              Case Number:         3:19-CR-04073-JAH

                                                                           Robert C Schlein
                                                                           Defendant's Attorney
     USM Number                         87470-298
     • -                                                                                                              MAR - J 2020
     THE DEFENDANT:
     ~    pleaded guilty to count(s)           1 of the Information

     D    was found guilty on count(s)
          after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


     Title and Section / Nature of Offense                                                                                        Count
     8: 1324(a)(l )(A)(ii),(v)(l),(a)(l )(B)(i) - Conspiracy To Transport An Illegal Alien (Felony)                                 1




          The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

     D    The defendant has been found not guilty on count(s)

     D    Count(s)                                                    is          dismissed on the motion of the United States.

     ~    Assessment: $100.00 imposed


     ~    NT A Assessment*: $
          The Court finds the defendant indigent
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     ~    No fine                   •        Forfeiture pursuant to order filed                                         , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                           March 2, 2020
                                                                           Date of Imposition of Sentence



                                                                               N. JOHN A. HOUSTON
                                                                               ITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOHNNY ANDREW CUELLAR (2)                                                Judgment - Page 2 of 2
CASE NUMBER:              3: l 9-CR-04073-JAH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:19-CR-04073-JAH
